Name: Council Regulation (EEC) No 107/76 of 19 January 1976 laying down general rules for determining the percentage of the guide price to be used to calculate the withdrawal price for certain fishery products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 20/44 Official Journal of the European Communities 28 . 1 . 76 COUNCIL REGULATION (EEC) No 107/76 of 19 January 1976 laying down general rules for determining the percentage of the guide price to be used to calculate the withdrawal price for certain fishery products  the specific conditions under which the product concerned is caught and, in particular, the economic importance of that product to the producer ;  the average range of price fluctuations recorded on representative wholesale markets or in representative ports in relation to the average monthly price which reflects a normal situation on the same markets and in the same ports during the last three fishing years, allowance being made for the influence of any factors which are extraneous to natural price formation mechanism ;  the seasonal nature of production as shown by an examination of the situation on representative markets or in representative ports over a sufficiently representative period of time;  the structure of supply and demand and, in particular, the conditions under which the market can be kept regularly supplied . THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 100/76 of 19 January 1976 on the common organization of the market in fishery products (*), and in particular Article 11 (4 ) thereof, Having regard to the proposal from the Commission, Whereas the application of a withdrawal price, below which producer's organizations withdraw their members' produce from the market, helps to stabilize prices ; Whereas, for those products for which a guide price is to be fixed, the withdrawal price must lie within predetermined limits related to the guide price ; Whereas the withdrawal price has a direct and continual influence on the formation of prices on the markets ; whereas the characteristics peculiar to each market, in particular the main factors influencing price formation and the interaction of these factors , must be taken into account when it is being fixed, Article 2 1 . Council Regulation (EEC) No 173/71 of 26 January 1971 laying down general rules on determining the percentage of the guide price to be used to calculate the withdrawal price for certain fishery products ( 2 ), is hereby repealed . 2 . References to the Regulation repealed by virtue of paragraph 1 shall be construed as references to this Regulation . HAS ADOPTED THIS REGULATION : Article 1 Article 3When the percentage of the guide price referred to in the third subparagraph of Article 11 (4) of Regulation (EEC) No 100/76 is being fixed , the following shall be taken into account : This Regulation shall enter into force on 1 February 1976 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 January 1976 . For the Council The President J. HAMILIUS (*) See page 1 of this Official Journal . ( 2 ) OJ No L 23 , 29 . 1 . 1971 , p . 17 .